Case 1:17-cr-00101-LEK Document 1039 Filed 06/19/20 Page 1 of 10   PageID #: 12298




  KENJI M. PRICE                 #10523
  United States Attorney
  District of Hawaii

  KENNETH M. SORENSON
  GREGG PARIS YATES               #8225
  Assistant United States Attorneys
  United States Attorney's Office
  300 Ala Moana Boulevard, Ste. 6-100
  Honolulu, Hawaii 96850
  Telephone: (808) 541-2850
  E-Mail:     Ken.Sorenson@usdoj.gov
              Gregg.Yates@usdoj.gov

  Attorneys for Plaintiff
  United States of America

                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  UNITED STATES OF AMERICA,      )         CR. NO. 17-00101 LEK
                                 )
          Plaintiff,             )         GOVERNMENT’S RESPONSE TO
                                 )         DEFENDANT’S MOTIONS: [1]
    vs.                          )         DEMANDING DEPARTMENT OF
                                 )         JUSTICE TO CORRECT [ITS] LIES
  ANTHONY T. WILLIAMS,           )         SENT TO CLIENTS; [2] FOR
                                 )         LEGAL MAIL TO BE PROVIDED
        Defendant.               )         TO HIM; [3] TO SHOW THE
                                 )         GOVERNMENT HAS DIVESTED
                                 )         THE DEFENDANT OF THE
                                 )         ABILITY TO RESEARCH;
  ______________________________ )         CERTIFICATE OF SERVICE
Case 1:17-cr-00101-LEK Document 1039 Filed 06/19/20 Page 2 of 10          PageID #: 12299




             GOVERNMENT’S RESPONSE TO DEFENDANT’S
          MOTIONS: [1] DEMANDING DEPARTMENT OF JUSTICE
        TO CORRECT [ITS] LIES SENT TO CLIENTS; [2] FOR LEGAL
     MAIL TO BE PROVIDED TO HIM; [3] TO SHOW THE GOVERNMENT
     HAS DIVESTED THE DEFENDANT OF THE ABILITY TO RESEARCH

        The United States respectfully submits this brief in opposition to the

  defendant’s “Motion Demanding Department of Justice to Correct Their Lies Sent

  to Clients” (Correction Motion); “Motion for Legal Mail to be Provided to Him,”

  (Legal Mail Motion); and “Motion to Show the Government in Complicity with

  the Court Has Divested Private Attorney General Anthony Williams of the Ability

  to Properly Research, Draft, and Respond to Motions” (Access to Courts Motion).

  ECF Nos. 1017, 1033. For the reasons set forth below, the Court should deny each

  of the defendant’s motions.

                      RESPONSE TO CORRECTION MOTION

        The Correction Motion should be denied. The Correction Motion

  mischaracterizes the mandatory notice sent by the U.S. Probation Office to the

  victims of the defendant’s scheme, and demands an Order from this Court to the

  government to “resend the letter sent to clients correcting the blatant lies,” among

  other remedies. Corr. Mot. 3. Properly stated, the Correction Motion objects to

  the probation office’s victim notice and seeks a remedy that is contrary to law.

        The Mandatory Victims Restitution Act of 1996 (MVRA) requires a

  defendant to pay restitution to a victim who is “directly and proximately harmed as

                                            2
Case 1:17-cr-00101-LEK Document 1039 Filed 06/19/20 Page 3 of 10            PageID #: 12300




  a result of [a] fraud.” United States v. Peterson, 538 F.3d 1064, 1074 (9th Cir

  .2008) quoting United States v. Berger, 473 F.3d 1080, 1104 (9th Cir. 2007). In

  order to determine the amount of restitution that is due, the MVRA dictates that the

  Court “shall order the probation officer to obtain and include in its presentence

  report, or in a separate report, as the court may direct, information, sufficient for

  the [C]ourt to exercise its discretion in fashioning a restitution order.” 18 U.S.C.

  § 3664(a). In preparation for the presentence restitution determination, the MVRA

  requires that the probation officer “provide notice to all identified victims of the

  offense or offenses of which the defendant was convicted,” along with certain

  other information pertaining to amounts subject to restitution and the sentencing

  hearing. 18 U.S.C. § 3663(d)(2)(A).

        Following the defendant’s March 3, 2020 conviction, on or about May 11,

  2020, the U.S. Probation Office sent the mandatory notifications to the victims of

  the defendant’s fraudulent scheme, as identified by the Federal Bureau of

  Investigation. See, e.g., Exhibit A (May 11, 2020 U.S. Probation Office Letter).

  The notification letter included a declaration form for the victim to identify his/her

  losses attributable to the defendant, as required by the MVRA. Id.

        The Correction Motion objects to the victim notification letter, which the

  Motion misattributes to the Department of Justice. Corr. Mot. 1. The Motion

  alleges that the “government mailed a letter dated May 11, 2020 to various

                                             3
Case 1:17-cr-00101-LEK Document 1039 Filed 06/19/20 Page 4 of 10           PageID #: 12301




  clients,” which “intentionally stated damnable lies” concerning the defendant’s

  conviction. Corr. Mot. 1, ECF No. 1017. In particular, the defendant erroneously

  claims that the letter falsely categorized the “main charge” of the defendant’s

  conviction as “mortgage fraud.” Id. The Correction Motion re-litigates his fraud

  conviction, and argues that the recipients of the probation office’s victim

  notification letter were his clients and were not defrauded, upon the grounds that:

  (a) others are to blame for the fraudulent scheme for which he was convicted,

  (b) his clients were not harmed by his scheme, and (c) government witnesses at

  trial were coerced into lying. Id. 2-3.

        The defendant’s objections to the victim notice should be overruled. Under

  the MVRA, a “victim” is defined as a “person directly and proximately harmed as

  a result of the commission of an offense for which restitution may be ordered.” 18

  U.S.C. § 3663A(a)(2); Peterson, 538 F.3d at 1074 (“A victim is a person who has

  suffered a loss caused by the specific conduct that is the basis of the offense of

  conviction.”) (internal quotation omitted). The defendant was convicted of wire

  fraud and mail fraud after a four-week federal jury trial, during which the

  defendant had a full and fair opportunity to present a defense to the government’s

  evidence. For all counts of conviction, the jury found that the defendant engaged

  in a scheme to defraud others or obtain money from the clients of his mortgage

  company. Upon the defendant’s conviction, the victims of the defendant’s scheme

                                            4
Case 1:17-cr-00101-LEK Document 1039 Filed 06/19/20 Page 5 of 10          PageID #: 12302




  became entitled to notice of sentencing and restitution. 18 U.S.C. § 3663(d)(2)(A).

  The defendant’s objections that his clients should not be characterized as victims

  or that other people were responsible for the charged scheme was decided at trial.

  His objection that the mandatory victim notification misstates his conviction as

  “mortgage fraud” is unsupported. See generally Exh. A.

        To the extent that the defendant objects to the calculation of restitution

  contained in the Presentence Investigation Report (PSR), Federal Rule of Criminal

  Procedure Rule 32 provides for a process by which the defendant may object, and

  if necessary, to present evidence in support of his objections. Fed. R. Crim. Proc.

  R 32(f), 32(i)(2). The Correction Motion should be denied.

                      RESPONSE TO LEGAL MAIL MOTION

        The Legal Mail Motion should be denied as moot. The Legal Mail Motion

  alleges that the defendant’s standby counsel, Lars Isaacson, Esq., mailed “three

  large flat rate postal boxes” to the defendant at the Federal Detention Center,

  Honolulu (FDC), where he is currently housed. Decl. Counsel in Supp. of Legal

  Mail Mot. 1, ECF No. 1033-1. The motion alleges that the three flat rate postal

  boxes contained the transcripts of the defendant’s trial, motion hearings, and

  closing. Id. The defendant further alleges that the FDC explained to him that he

  “couldn’t receive my legal mail because I’m in the [Special Housing Unit].” Legal

  Mail Mot. Exh. A at 1, ECF No. 1033-2. The defendant implies that the FDC has

                                            5
Case 1:17-cr-00101-LEK Document 1039 Filed 06/19/20 Page 6 of 10          PageID #: 12303




  completely prevented him from reviewing his legal transcripts, which the

  defendant argues violates his First Amendment right to send and receive mail.

  Legal Mail Mot. 2.

        The defendant’s legal mail grievance arises out of the conditions of his

  confinement to the Special Housing Unit (SHU). As noted in the government’s

  prior filing, the defendant was confined to the SHU on May 7, 2020 for multiple

  infractions of FDC rules including threatening an FDC staff member and utilizing

  the personal identification numbers of other inmates to conduct telephone calls.

  Gov’t Resp. Df. Mot. Access Cts, Suppl. Mot, at Exh. B (May 6, 2020 FDC

  Incident Report); Exh. C (May 8 and 21, 2020 Incident Reports), ECF No. 996-2,

  996-3. On June 1, 2020, an FDC employee delivered three flat-rate USPS boxes to

  the defendant in the SHU. Exh. B at 2 (Email from Lynel Lazo to Michael Miller,

  dated June 12, 2020). While in the SHU, FDC Honolulu rules limit the defendant

  to one cubic foot of legal materials in his cell. Exh. B at 1 (Hon. Inst. Supp. No.

  HON 5580.07G, Apr. 28, 2014). The dimensions of the three U.S. Postal Service

  flat rate boxes received by the defendant together exceeded one cubic foot. Id.

        The defendant’s Legal Mail Motion presents a factual question as to whether

  the FDC prevented the defendant from accessing the contents of any of the three

  U.S.P.S. flat rate mail boxes sent by his counsel. Put another way, it is unclear

  from the Legal Mail Motion as to whether the FDC permitted—and the defendant

                                            6
Case 1:17-cr-00101-LEK Document 1039 Filed 06/19/20 Page 7 of 10          PageID #: 12304




  unreasonably refused to accept—the delivery of the legal flat-rate boxes one at a

  time to comply with the FDC Honolulu SHU size limitation.

        In any event, this question need not be resolved; the Legal Mail Motion is

  moot. The size restrictions on legal mail at issue in the motion only apply to the

  SHU. The defendant was released from the SHU on June 15, 2020. Exh. C (FDC

  Record of Williams’s transfers showing transfer to “Z”-series cell in SHU between

  May 7, 2020 and June 15, 2020, and transfer to “D”-series cell in general

  population). Because the defendant is now no longer in the SHU, his access to

  legal materials is no longer restricted to one cubic foot, and the defendant should

  have access to all three of his flat rate mail boxes at the same time. Accordingly,

  the Legal Mail Motion is moot.

                  RESPONSE TO ACCESS TO COURTS MOTION

        The Access to Courts Motion should also be denied for mootness. The

  gravamen of the Access to Courts Motion is a complaint that “[t]he undersigned

  has no access to a computer to do proper research [to respond to] the cases the

  government submits in their motion[s].” Access Cts. Mot. ¶ 7, ECF No. 1037.

  The defendant mailed the Access to Courts Motion on June 8, 2020, while he was

  still confined in the SHU.1 ECF No. 1037-1. Whatever additional restrictions


  1
   Contrary to the defendant’s claim otherwise, Access Cts. Mot. ¶¶ 1, 6, this motion
  does not raise the same issues that were raised in the defendant’s prior motions

                                            7
Case 1:17-cr-00101-LEK Document 1039 Filed 06/19/20 Page 8 of 10         PageID #: 12305




  there were upon the defendant’s access to legal materials in the SHU are

  inapplicable to the defendant as of June 15, 2020, when he was released back into

  the FDC general population. Exh. C. Today, the defendant is in the FDC general

  population, with access to a computer terminal with an electronic law library for 90

  minutes every other day, pursuant to the FDC’s general population COVID-19

  pandemic restrictions. Gov’t Resp. Mot. Demanding Access Cts at Exh. A (May

  20, 2020 Declaration of AnnElizabeth Card, PhD, ¶¶ 9, 10, 13), ECF No. 996-1.

  Therefore, the defendant’s claim in the Access to Courts motion that he has no

  access to electronic legal research is moot. This motion should be denied.

  //

  //

  //

  //

  //

  //

  //

  //



  relating to access to the courts, ECF Nos. 973, 979, which this Court resolved in its
  June 2, 2020 Order. ECF No. 1013. The prior motions pertained only to the
  defendant’s access to legal resources under the FDC’s COVID-19 pandemic
  restrictions in the FDC general population. The SHU has different COVID-19
  pandemic restrictions upon the defendant’s access to legal research.

                                            8
Case 1:17-cr-00101-LEK Document 1039 Filed 06/19/20 Page 9 of 10       PageID #: 12306




                                  CONCLUSION

        The government respectfully requests that the defendant’s Correction

  Motion, Legal Mail Motion, and Access to Courts Motion should be denied.

         DATED: June 19, 2020, Honolulu, Hawaii.


                                              KENJI M. PRICE
                                              United States Attorney
                                              District of Hawaii

                                              By /s/ Gregg Paris Yates
                                               KENNETH M. SORENSON
                                               GREGG PARIS YATES
                                               Assistant U.S. Attorney




                                          9
Case 1:17-cr-00101-LEK Document 1039 Filed 06/19/20 Page 10 of 10          PageID #:
                                  12307




                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following by the

method indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Standby Attorney for Defendant
      ANTHONY T. WILLIAMS

Defendant served by First Class Mail:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820

             DATED: June 19, 2020, at Honolulu, Hawaii.


                                             /s/ Melena Malunao
                                             U.S. Attorney’s Office
                                             District of Hawaii
